Citation Nr: 0104376	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appellant submitted an adequate and timely 
substantive appeal on the issue of entitlement to service 
connection for a left knee disorder.

2.  Whether the appellant submitted an adequate and timely 
substantive appeal on the issue of entitlement to service 
connection for cancer, claimed as secondary to Agent Orange 
exposure.

3.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1965 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1997 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied a 
claim for entitlement to a permanent and total rating for 
pension purposes as well as claims for service connection for 
a left knee disorder and for cancer as secondary to Agent 
Orange exposure.  In July 2000, the Board raised the issue of 
timeliness and/or adequacy of appeals with regard to the 
service connection claims, and remanded all the issues to the 
RO for further development.  The RO has returned the case to 
the Board after providing the appellant an opportunity to 
respond to the jurisdictional issues raised by the Board. 

The issue of entitlement to a permanent and total rating for 
pension purposes is addressed in the remand following this 
decision.

The Board notes that, in a decision dated in July 2000, the 
Board denied as not well grounded claims for service 
connection for a back disorder, a skin disorder and residuals 
of right knee contusion.  On November 9, 2000, the President 
signed into law the "Veterans Claims Assistance Act of 
2000" which, among its provisions, provides for 
readjudication of all claims denied as not well grounded 
which became final beginning on July 14, 1999.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.  These claims are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant did not file a substantive appeal 
discussing errors of fact or law with regard to his claim for 
service connection for a left knee disorder within the appeal 
period.

2.  The appellant did not file a substantive appeal 
discussing errors of fact or law with regard to his claim for 
service connection cancer, claimed as secondary to Agent 
Orange exposure, within the appeal period.


CONCLUSIONS OF LAW

1.  An adequate and timely substantive appeal regarding the 
claim for service connection for a left knee disorder was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.101(c), 20.200, 20.202, 20.203 (2000).

2.  An adequate and timely substantive appeal regarding the 
claim for service connection for cancer, claimed as secondary 
to Agent Orange exposure, was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
20.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a) (West 1991).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West1991); 38 C.F.R. §§ 20.101(c), 20.203 
(2000).

In a July 2000 remand, the Board notified the appellant of 
its "intent to adjudicate the issue of timeliness and/or 
adequacy of appeals with regard to claims for service 
connection for a left knee disorder and for cancer, claimed 
as secondary to Agent Orange exposure."  In a letter dated 
in August 2000, the RO alerted the appellant to the Board's 
intended actions and provided him a 60-day period within 
which to submit additional evidence or information on these 
issues.  The RO further notified the appellant that his 
failure to furnish any additional evidence or information 
would result in a return of his case to the Board without any 
further notice.  However, the appellant has failed to apprise 
himself of this opportunity.  

In a decision dated in August 1997, the RO denied the 
following claims: 1) service connection for post traumatic 
stress disorder (PTSD); 2) service connection for a back 
condition or skin rash; 3) service connection for cancer 
secondary to Agent Orange exposure; 4) service connection for 
residuals of right knee contusion; 5) service connection for 
left knee condition and 6) entitlement to nonservice-
connected pension or extraschedular entitlement under the 
provisions of 38 C.F.R. § 3.321(b).  In a VA Form 21-4138 
filing received in October 1997, the appellant filed a timely 
NOD on the issues of "sc for back injury, sc for knee's 
conditions, sc for skin rash, sc for PTSD, sc for agent 
orange illness and NSC benefits."  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2000).

In October 1997, the RO issued an SOC in order to afford the 
appellant the opportunity to perfect his appeal on the issues 
identified in his NOD, if he so desired.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The cover letter to the SOC 
advised the appellant to the following:

"What You Need to Do

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to 
the Board of Veterans' Appeals, which you may 
use to complete your appeal.  We will gladly 
explain the form if you have questions.  Your 
appeal should address:

? the benefit that you want
? the facts in the statement of the case with 
which you disagree; and
? the errors that you believe we made in 
applying the law.

When You Need to Do It

You must file your appeal with this office 
within 60 days from the date of this letter or 
within the remainder, if any, of the one-year 
period from the date of the letter notifying 
you of the action that you have appealed.  If 
we do not hear from you, we will close your 
case.  If you need more time to file your 
appeal, you should request more time before the 
time limit for filing your appeal expires.  See 
item 3 of the Instructions in VA Form 9, Appeal 
to the Board of Veterans' Appeals."

(emphasis original).

In January 1998, the RO received a VA Form 9 filing from the 
appellant.  In pertinent part, the appellant stated:

"In response to your Statement Of The Case 
dated 24 Oct. 1997, in reference to SC for 
PTSD, SC for skin rash, SC for right knee 
condition and NSC benefits.  I am requesting 
that VARO reconsider me for the above mentioned 
benefits."

In support of his claim, he submitted clinical record from 
the Miami, Florida VA Medical Center.  None of these 
documents referenced his treatment for a left knee disorder 
and/or cancer.  There is no subsequent written documentation 
of file which purports to show any continued disagreement 
with the RO's August 1997 decision to deny service connection 
for a left knee disorder and cancer, claimed as secondary to 
Agent Orange exposure.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §  20.302(b) 
(2000).  A substantive appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the SOC and clearly identify the benefit sought on appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  In the event that an SOC or SSOC addresses several 
issues, a substantive appeal "must either indicate that the 
appeal is being perfected as to all those issues or must 
specifically identify the issues appealed."  38 C.F.R. 
§ 20.202 (2000).  Although the Board will construe all 
arguments advanced by a claimant in a liberal manner, the 
Board may dismiss any appeal which is not in conformity with 
VA law and regulations.  38 U.S.C.A §§ 7105(d)(5), 7108 (West 
1991); 38 C.F.R. § 20.202 (2000).

As shown above, the RO initially adjudicated multiple claims 
in a decision dated in August 1997.  In a VA Form 21-4138 
filing received in October 1997, the appellant specifically 
set forth those issues with which he disagreed, to include 
his claims for service connection for a left knee disorder 
and for cancer as secondary to Agent Orange exposure.  
Following the issuance of an SOC in October 1997, the 
appellant specifically identified the issues which he desired 
to formally appeal to the Board.  However, at this time, he 
did not identify the issues of service connection for a left 
knee disorder and cancer as secondary to Agent Orange 
exposure.  The record does not contain any statement by the 
appellant and/or his representative alleging any error of law 
or fact regarding these issues within the later one-year time 
period following the RO's initial adjudication in August 
1997.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §  
20.302(b) (2000).

The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. §§ 501, 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (2000).  Nor does 
the record disclose that good cause exists for the 
appellant's failure to timely file a substantive appeal.  Id.  
See generally Corry v. Derwinski, 3 Vet.App. 231, 235 (1992) 
(appellant's assertion, contained in an untimely NOD, that 
his psychiatric disability prevented him from filing a timely 
NOD did not implicitly raise a request for an extension of 
time under § 3.109(b)).  The Board has no discretion to 
exercise jurisdiction over any issue other than under those 
bases provided by statute or regulation.  Rowell v. Principi, 
4 Vet.App. 9, 15 (1993).  Therefore, the Board must dismiss 
the claims for service connection for a left knee disorder 
and for cancer, claimed as secondary to Agent Orange 
exposure, due to the absence of an adequate and timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.101(c), 20.200, and 20.202 (2000).


ORDER

The claim for service connection for a left knee disability 
is dismissed.

The claim for service connection for cancer, claimed as 
secondary to Agent Orange exposure, is dismissed.

REMAND

In July 2000, the Board remanded to the RO the issue of 
entitlement to a permanent and total rating for pension 
purposes for readjudication.  In so doing, the Board 
requested the RO to assign a schedular evaluation for each of 
the appellant's diagnosed disabilities and, thereafter, to 
consider whether the appellant was unemployable as a result 
of a lifetime disability under all applicable law and 
regulation.  See 38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§  3.321(b)(2), 4.15, 4.16 and 4.17 (2000).  
See also Talley v. Derwinski, 2 Vet.App. 282 (1992); Roberts 
v. Derwinski, 2 Vet.App. 287 (1992) and Brown v. Derwinski, 2 
Vet.App. 444 (1992).  The RO did not address this issue prior 
to returning the case to the Board.  Therefore, the Board 
must remand this issue for compliance with its previous 
remand orders.  Stegall v. West, 11 Vet.App. 268, 271 (1998) 
(a remand by the Board confers upon a claimant the right to 
VA compliance with the remand orders, and imposes on VA a 
concomitant duty to ensure compliance with those terms).

Accordingly, the claim is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the RO, to 
include submitting competent evidence that he is 
unemployable as a result of disability.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file and ensure 
that all notification and development action 
required by the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), VBA 
Fast Letter 01-02 (January 9, 2000) and any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered. 

3.  Upon finding that the necessary development 
has been completed to the fullest extent 
possible, the RO should assign disability ratings 
for each of the appellant's disabilities, and the 
claim for pension benefits, to include 
consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(2), should be reviewed based 
on all the evidence of record.  If the benefit 
sought on appeal remains denied, the appellant 
and his representative should be provided with a 
Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



